            Case 1:20-cv-11011-VEC Document 29 Filed 02/02/21 Page 1 of 2




 BURNS BOWEN BAIR LLP
 Timothy W. Burns
 Jesse J. Bair
 One South Pinckney St., Suite 930
 Madison, Wisconsin 53703
 Telephone: (608) 286-2808
 Email:        tburns@bbblawllp.com
               jbair@bbblawllp.com


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                              :
In re:                                                        : Chapter 11
                                                              :
The Roman Catholic Diocese of Rockville Centre,               : Case No. 20-12345-scc
New York                                                      :
             Debtor.                                          :
                                                                MOTION FOR ADMISSION
                                                                PRO HAC VICE

                                                              :
THE ROMAN CATHOLIC DIOCESE OF                                 :
ROCKVILLE CENTRE, NEW YORK,                                   : Adv. Proc. No. 20-01227 (SCC)
                                                              :
                       Plaintiff,                             :
                                                              :
against                                                         20-CV-11011 (VEC)

ARROWOOD INDEMNITY COMPANY, et al.,                             21-CV-00071 (ER)

                       Defendants.




          Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, I, Timothy W. Burns, hereby move this Court for an Order for

admission to practice Pro Hac Vice to appear as counsel for the Official Committee of Unsecured

Creditors of the Roman Catholic Diocese of Rockville Centre, New York in the above-captioned

action.
          Case 1:20-cv-11011-VEC Document 29 Filed 02/02/21 Page 2 of 2




       I certify that I am a member in good standing of the Bar of the States of Wisconsin,

Illinois, and Missouri, and there are no pending disciplinary proceedings against me in any state

or federal court. I have never been convicted of a felony. I have never been censured,

suspended, disbarred or denied admission or readmission by any court. I have attached the

affidavit pursuant to Local Rule 1.3.

 Dated:   February 2, 2021               Respectfully Submitted,


                                         BURNS BOWEN BAIR LLP


                                         s/ Timothy W. Burns
                                        Timothy W. Burns
                                        One South Pinckney St., Suite 930
                                        Madison, WI 53703
                                        Telephone: (608) 286-2302
                                        Email: tburns@bbblawllp.com

                                        Special Insurance Counsel to the Official Committee of
                                        Unsecured Creditors of The Roman Catholic Diocese of
                                        Rockville Centre, New York
